Judgment, Supreme Court, Bronx County, rendered on September 22, 1971, convicting defendant of manslaughter in the second degree and possession of a dangerous instrument and sentencing her to concurrent indeterminate terms of three years and one year, respectively, unanimously reversed, on the law, and a new trial directed. The court’s failure to instruct the jury of its right to disregard defendant’s statement given to Detective Robert Orr at Fordham Hospital if they found it to have been involuntary constituted reversible error. The issue of voluntariness was raised at the trial when the defendant requested the court to submit it to the jury and took exception when the request was denied. The record discloses sufficient evidence to raise a factual dispute as to voluntariness of defendant’s statements. The issue having been established and properly raised at the trial, it was preserved for appellate review. (See People v. Cefaro, 23 N Y 2d 283; N. Y. Const., art. I, § 2.) Concur—McGivern, J. P., Nunez, Kupferman, McNally and Capozzoli, JJ.